MEMORANDUM **
Susana Lara de Rodriguez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“U”) removal order. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo claims of citizenship. Solis-Espinoza v. Gonzales, 401 F.3d 1090, 1092 (9th Cir.2005). We deny the petition for review.
Lara de Rodriguez’s Mexican birth certificate provides evidence of her foreign birth, gives rise to a rebuttable presumption of alienage, and shifts the burden of proof to Lara de Rodriguez to establish derivative U.S. citizenship by a preponderance of the evidence. See Scales v. INS, 232 F.3d 1159, 1163 (9th Cir.2000); see also Alcarez-Garcia v. Ashcroft, 293 F.3d 1155, 1157 (9th Cir.2002). We agree with the IJ’s assessment of the record evidence, and conclude that Lara de Rodriguez failed to meet her evidentiary burden.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.